                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 KRISTOPHER HEARRON                                                                PETITIONER

 V.                                                CIVIL ACTION NO. 3:18-CV-629-DPJ-JCG

 WARDEN UNKNOWN BANKS                                                            RESPONDENT

                                             ORDER

       This habeas petition is before the Court on Respondent’s Motion to Dismiss [24] and the

Report and Recommendation [29] of United States Magistrate Judge John C. Gargiulo. Judge

Gargiulo recommended that Respondent’s motion be granted and Petitioner Kristopher

Hearron’s request for habeas relief be denied. Hearron failed to file an objection to the Report

and Recommendation, and the time to do so has now expired.

       The Court agrees with Judge Gargiulo’s conclusions and adopts the Report and

Recommendation [29] as the opinion of the Court. Respondent’s Motion to Dismiss [24] is

granted. A separate judgment will be entered in accordance with Federal Rule of Civil

Procedure 58.

       SO ORDERED AND ADJUDGED this the 11th day of February, 2020.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE
